              Case 2:19-cr-00115-JCC Document 77 Filed 05/29/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR19-0115-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    JOSEPH SAM,

13                          Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint motion to impose a briefing
18   schedule for Defendant Joseph Sam’s motion to suppress cell phone contents (Dkt. No. 76). The
19   Court hereby GRANTS the motion and ORDERS as follows:
20      1. The Government must file its supplemental briefing by June 8, 2020;
21      2. Mr. Sam must file his response by June 19, 2020; and
22      3. The Government must file its reply by June 26, 2020.
23          DATED this 29th day of May 2020.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Tomas Hernandez
                                                          Deputy Clerk

     MINUTE ORDER
     CR19-0115-JCC
     PAGE - 1
